The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Craig M. Drachtman on 05/06/2022.
The application has been amended as follows:

1.   (currently amended) A method for deduplication, comprising:
receiving, with one or more processors, a request to write data to a table, the request including an insert identifier uniquely identifying the data;
processing, with the one or more processors, the insert identifier for the request by comparing the received insert identifier with other insert identifiers that have been stored in the table within a time window of predetermined duration moving relative to a current time;
determining, with the one or more processors, whether the write data corresponding to the insert identifier is duplicate data;
storing, with the one or more processors, the insert identifier in the table and adding the write data to the table when the data is not duplicate;
flagging the duplicate data by maintaining an identifier indicating that the data is a duplicate when the data is a duplicate; and
updating the table to remove insert identifiers added before the time window of predetermined duration based on a timestamp associated with each insert identifier.

2.     (canceled)

3.      (currently amended) The method of claim 1, wherein:

updating the table to remove insert identifiers comprises removing insert identifiers associated with timestamps that no longer fall within the time window of predetermined duration.

4.     (canceled)

5.      (previously presented) The method of claim 1, wherein flagging the duplicate data comprises marking the duplicate data in the table.


6.      (previously presented) The method of claim 1, wherein flagging the duplicate data comprises storing an indication of the duplicate data in a component used to read the data from the table.

7.      (original) The method of claim 1, further comprising not writing the data in the request to the table when the data is determined to be duplicate.

8.      (original) The method of claim 1, wherein determining whether table data corresponding to the insert identifier is duplicate comprises determining whether the received insert identifier is already stored in memory.

9.      (currently amended) A system for deduplication, comprising:
memory storing one or more insert identifiers, each insert identifier being attached to data written to a table within a time window of predetermined duration moving relative to a current time; one or more processors in communication with the memory and the table, the one or more
processors configured to:
receive a request to write data to a table, the request including an insert identifier uniquely identifying the data;
process the received insert identifier for the request by comparing the received insert identifier with other insert identifiers that have been stored in the table within the time window of predetermined duration;
determine whether the write data corresponding to the received insert identifier is duplicate

data;
store the received insert identifier in the table and add the write data to the table when the data

is not duplicate;
flag the duplicate data by maintaining an identifier indicating that the data is a duplicate when the data is a duplicate; and
update the table to remove insert identifiers added before the time window of predetermined duration based on a timestamp associated with each insert identifier.

10.      (canceled)

11.      (currently amended) The system of claim 9, wherein:

updating the table to remove insert identifiers comprises removing insert identifiers associated with timestamps that no longer fall within the time window of predetermined duration.

12.      (canceled)

13.      (previously presented) The system of claim 9, wherein flagging the duplicate data comprises marking the duplicate data in the table.

14.      (previously presented) The system of claim 9, wherein flagging the duplicate data comprises storing an indication of the duplicate data in a component used to read the data from the table.

15.      (original) The system of claim 9, wherein the one or more processors are further configured to not write the data in the request to the table when the data is determined to be duplicate.

16.      (original) The system of claim 9, wherein determining whether table data corresponding to the insert identifier is duplicate comprises determining whether the received insert identifier is already stored in memory.


17.  (currently amended) A non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of deduplication, the method comprising:
receiving a request to write data to a table, the request including an insert identifier uniquely identifying the data;
processing the received insert identifier for the request by comparing the received insert identifier with other insert identifiers that have been stored in the table within the time window of predetermined duration moving relative to the current time;
determining whether the write data corresponding to the received insert identifier is duplicate

data;
storing the received insert identifier in the table and adding the write data to the table when

the data is not duplicate;
flagging the duplicate data by maintaining an identifier indicating that the data is a duplicate when the data is a duplicate; and
updating the table to remove insert identifiers added before the time window of predetermined duration based on a timestamp associated with each insert identifier.

18.   (currently amended) The non-transitory computer-readable medium of claim 17, wherein:

updating the table to remove insert identifiers comprises removing insert identifiers associated with timestamps that no longer fall within the time window of predetermined duration.
19.   (previously presented) The non-transitory computer-readable medium of claim 17, wherein flagging the duplicate data comprises marking the duplicate data in the table or storing an indication of the duplicate data in a component used to read the data from the table.

20.   (original) The non-transitory computer-readable medium of claim 17, wherein determining whether table data corresponding to the insert identifier is duplicate comprises determining whether the received insert identifier is already stored in memory.

Allowable Subject Matter
Reasons for Allowance
Claims 1, 3, 5-9, 11 and 13-20 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results based on the amended claims in the examiner’s amended overcame the prior art of record found before hence the application is still in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159